CaSe 1218-CV-00632-R.]J-P.]G ECF NO. 50-12 filed 03/29/19 Page|D.SZS Page 1 Of 2

John Heykoop dba Eagle Towing v Michiga,n State Police, et al
USDC-WD No: 1:18-(:\/-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 11

CaSe 1218-CV-00632-R.]J-P.]G ECF NO. 50-12 filed 03/29/19 Page|D.329 Page 2 Of 2

 

S?ATE oF MICHIGAN

DEPARTMENT OF_ sTATE PoLlcE COL_ KR§STE K|BBEY ETUE

RlCK SN`(DER
LANS!NG olREcToR

GOVERNOR

December 14, 2017

Mr. dohn Heykoop
EAGLE TOW|NG
10255 Old Highway 31
|Viontague, M| 49437

RE: Rockford Post 61 No Preference Wrecker List 11 __

Dear l\/fr. Heyl<oop,

Pfease be advised that as of this date, December 14,`2017, Eagle towing has been removed from the
Nlichigan State Pollce Rocl<ford Post 61 Nc Prefercnoe_V\/rec%<er list Your removal from the list is a direct
result of the unacceptable service that you have provide_dwithln the post area.

Sincerely,

Fth. Chris N|cintire, Post Commander
Nlichlgan State Potice
Rocl<ford Post 61

cc.' Fl|e

 

MICHIGAN STATE POL|CE n ROCKFORD POST 51 o 345 NORTHLAND DRlVE o ROCKFORD. M
(616}56&4411 l“¢@§‘iitst.aeq__01o4

